690 F.2d 1279
19 ERC 1097, 12 Envtl. L. Rep. 21,111
TRUSTEES FOR ALASKA, et al., Plaintiffs/Appellees,v.James G. WATT, Secretary of the Interior, et al.,Defendants/Appellants.
No. 82-3107.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 19, 1982.Decided Oct. 26, 1982.

Anne S. Almy, Appellate Section, Washington, D. C., for defendants/appellants.
Robert E. Mintz, Anchorage, Alaska, for plaintiffs/appellees.
Appeal from the United States District Court for the District of Alaska; James A. von der Heydt, Chief Judge, Presiding.
Before PREGERSON, ALARCON, and NELSON, Circuit Judges.
PER CURIAM:


1
On the basis of the district court's thorough and well-reasoned opinion, reported at 524 F.Supp. 1303 (1981), the judgment of the district court is AFFIRMED.